          Case 2:15-cv-00619-JAD-VCF Document 106 Filed 01/19/21 Page 1 of 2


1    AARON D. FORD
      Attorney General
2    Henry H. Kim (Bar No. 14390)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Avenue
     Suite 3900
5    Las Vegas, Nevada 89101
     (702) 486-3095 (phone)
6    (702) 486-3773 (fax)
     Email: hkim@ag.nv.gov
7
     Attorneys for Defendants
8    Brian Williams, Frank Dreesen,
     Romeo Aranas, and Benedicto Gutierrez
9

10

11

12                               UNITED STATES DISTRICT COURT

13                                    DISTRICT OF NEVADA

14   CLARENCE GAMBLE,                                          Case No. 2:15-cv-00619-JAD-VCF

15                      Plaintiff,

16   v.

17   SOUTHERN DESERT CORRECTIONAL                             STIPULATION AND ORDER TO
     CENTER, et al.,                                          EXTEND DISPOSITIVE MOTION
18                                                                    DEADLINE

19                      Defendants.

20

21         The Parties, through their respective attorneys of record, hereby stipulate and

22   request that this Court extend the deadline for the Parties to file dispositive motions in

23   this case by ninety days.

24         Currently deadline for filing dispositive motions is January 15, 2021 (erroneously

25   noted as January 15, 2020 in ECF No. 102). After an extension of ninety days. Dispositive

26   motions will be due on or before April 15, 2021. The date for filing the Joint Pre-Trial Order

27   will be thirty days after a decision on any dispositive motions or further order of the Court.
              May 17, 2021
28   ///



30                                       {04591420 / 1}Page   1 of 2
31
          Case 2:15-cv-00619-JAD-VCF Document 106 Filed 01/19/21 Page 2 of 2


1          This request does not affect any other discovery deadlines.
2    DATED this 19th day of January, 2021           DATED this 19th day of January, 2021
3
     MESSNER REEVES, LLP                            AARON D. FORD
4                                                   Attorney General
5
     By: /s/ Lauren D. Calvert, Esq.                By: /s/ Henry H. Kim
6       Lauren Calvert, Esq. (No. 10534)              Henry H. Kim (No. 14390)
        Attorney for Plaintiff                        Deputy Attorney General
7                                                    Attorneys for Defendants
                                                     Brian Williams, Frank Dreesen,
8                                                    Romeo Aranas, and Benedicto Gutierrez
9

10

11

12                                                  IT IS SO ORDERED:
13                                                  ____________________________________
                                                    UNITED STATES MAGISTRATE JUDGE
14                                                            1-19-2021
                                                    Dated: _____________________________
15

16

17

18

19

20

21

22

23

24

25

26

27
28



30                                     {04591420 / 1}Page   2 of 2
31
